TDCJ Offender Details \ Page 1 of 2

33,@\&»©2_

’t"D€J Home n Neiw Offem;'£ez" SHarch

     

TE:xAs-» DE_P;A_MM gm us cs.lmmAL Jiu;sf:n.;r;\z_.

Offender lnformation Details

SlD Number: ` 01758004

TDCJ Number: \ 01992748

Name: _ CHEW,ART|S WAYNE
Race: B

Gender: l\ll

DOB: 1955-03-01 `
Maximum Sentence Date: 2018-11-09

Current Faci|ity: 4 _RM

Projected Release Date: 2018-11-09

Parole E|igibility Date: ' 2015-04-26
Offender Visitation Eligible: ' M

The offender is temporarily ineligible for visitation. Please call the offender’s unit for any
additional information '

The. visitation information is updated once daily during Weekdays and multiple times per day
on visitation days.

SPEC|AL lNFORMATlCN FCR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: Offender is not scheduled for release at this time.
Schedu|ed Re|ease Type; Will be determined when release date is scheduled.
scheduled Re|ease L°cati°n: Will be determined When release date is scheduled

 

  
 

 

. Paw'éR¢vlewlrlf°rmat,i§'!i;;:;

 

Offense History:
Offense Date Offense Sentence Date County Case No.' Sentence(YY-MM-DD)

 

 

http ://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?sid¥O l 75 8004 7/31/2015